MR. JUSTICE ANGSTMAN:
I concur in the foregoing dissenting opinion of Mr. Justice Anderson.
Order
It having been suggested, in writing, to the above entitled Court that since the institution of these proceedings, and during the pendency thereof, Charles L. Sheridan, State Treasurer of the State of Montana, has died, and that Edna J. Hinman was, on the 1st day of November, 1953, duly and regularly qualified as his successor, pursuant to her appointment, and is now, and *291has been, since said 1st day of November, 1953, the duly appointed, qualified and acting Treasurer of the State of Montana,
Now, Therefore, on motion of the attorneys for the plaintiff and relator, herein, and under the provisions of Rule 17 of the Rules of the Supreme Court of the State of Montana, It is Ordered that the said Edna J. Hinman, as said State Treasurer of the State of Montana be, and she is hereby substituted as party defendant herein, in the place and stead of the said Charles L. Sheridan, deceased;
It Is Further Ordered that all proceedings herein be so amended, nunc pro tunc, as of the 1st day of November, 1953, the date upon which said Edna J. Hinman assumed her said office as State Treasurer of the State of Montana.
It Is Further Ordered that the peremptory writ issue forthwith.
Hugh Adair, Chief Justice,
Harry J. Freebourn and R. Y. Bottomly, Justices.